Title: From Thomas Jefferson to Auguste Belin, 6 March 1800
From: Jefferson, Thomas
To: Belin, Auguste



Sir
Philadelphia Mar. 6. 1800.

I have to acknolege the receipt of the several copies of the funeral oration pronounced by Monsr. Chaudron on the death of our late most illustrious General Washington, which you were pleased to send me. no circumstances can ever efface the memory of those services which had rendered him so dear to his country; no time can dry their tears. the tender expressions of grief which flow from the eloquent pen of M. Chaudron, find their unison in our hearts: we feel, & at the same time admire, the touches of the masterly hand which renew, while they paint, the effusions of our sorrow.I pray you to make acceptable to the respectable lodge of which you are a member, my acknolegements for this mark of their attention to me, and the homage of my respect; and that you will accept yourself my particular thanks for the politeness of your communication, & assurances of the sentiments of regard & esteem with which I have the honor to be Sir
Your most obedt. & most humble servt

Th: Jefferson

